425DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-11, 14-15, and 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, US 2016/0228705 to Crowder et al., hereinafter Crowder (previously cited) discloses an electrical stimulation controlling device (control module 310), comprising: a receiving circuit (detection subsystem 326), configured to receive an ictal neural signal (para 0117: signal defined as ictal signal in para 0050) which is a signal obtained by a detector (electrodes 312-318, external sensor 322, internal sensor 324) when a neural event has been occurring (para 0118); and a controller (CPU 340; para 0126), coupled to the receiving circuit (detection subsystem 326) and a stimulator (electrodes 312, 314, 316, 318; para 0117), and configured to: determine a time point to start an electrical stimulation according to the ictal neural signal after an onset of the neural event has been determined (para 0092, 0149); and generate and transmit a control signal to the stimulator for providing the electrical stimulation according to the determined time point (para 0095), wherein when determining the time point to start the electrical stimulation according to the ictal neural signal, the controller is configured to: identify a plurality of ictal phases in the ictal neural signal for determining the time point (para 0171). 
However, Crowder fails to disclose wherein when identifying the ictal phases in the ictal neural signal for determining the time point, the controller is configured to: continuously calculate a line length, an energy density and an energy of entropy of the ictal neural signal; determine a first time point that the line length and the energy density are decreasing; and determine a second time point that the energy of entropy increases after the first time point, as the time point to start the electrical stimulation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792